Exhibit 99.1 Central Vermont Public Service NEWS RELEASE For Immediate Release:August 8, 2008 Central Vermont Reports Second-Quarter Earnings ▪ Year-to-date earnings of $9.9 million, or 94 cents per diluted share, up from 58 cents last year ▪ Second-quarter earnings of $4 million, or 38 cents per diluted share, up from 4 cents last year ▪ Utility operating income up $3.7 million for the year and $3.4 million for the quarter ▪ Increased resale revenues and earnings from affiliates contributing to favorable results ▪ Retail revenues slightly higher than last year ▪ 2.3 percent retail rate increase effective Feb. 1 ▪ Reaffirms guidance for 2008 at $1.50 to $1.60 per share RUTLAND,
